IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 1918 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 177 DB 2013
           v.                   :
                                :            Attorney Registration No. 23691
JOSEPH F. LAWLESS, JR.,         :
                Respondent      :            (Montgomery County)


                                        ORDER

PER CURIAM


       AND NOW, this 25th day of June, 2015, a Rule having been entered by this Court

on May 18, 2015, pursuant to Pa.R.D.E. 208(h), directing Respondent to show cause

why the Order of this Court entered on March 31, 2014, should not be modified so as to

impose a one year and one day suspension as recommended by the Designated

Disciplinary Board Member and, upon consideration of the responses filed, it is hereby

       ORDERED that the Rule is made absolute; Respondent is suspended from the

Bar of this Commonwealth for a period of one year and one day; and he shall comply

with all the provisions of Pa.R.D.E. 217.

       It is further ORDERED that Respondent shall pay the additional expenses

incurred as a result of the revocation proceedings pursuant to Pa.R.D.E. 208(g).